       Case 1:21-cv-00123-PGG-OTW Document 41 Filed 07/30/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
ALEJANDRO ZAPOTECO,                                           :
                                                              :
                         Plaintiff,                           :   21-CV-0123 (PGG) (OTW)
                                                              :
                      -against-                               :   ORDER
                                                              :
SAROOP & SONS INC., et al.,
                                                              :
                         Defendants.                          :
                                                              :
                                                              :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         This matter has been referred to me for Inquest following a default. By August 27, 2021,

Plaintiff shall file (1) proposed findings of fact and conclusions of law, and (2) an inquest

memorandum setting forth proof of damages. Plaintiff’s proposed damages figures should be

supported by documentary evidence and/or one or more affidavits establishing the proposed

figures. Plaintiff must also include documentation supporting the requested attorney’s fees and

costs. Plaintiff must serve these documents on Defendants Saroop & Sons, Inc., Noor Live

Poultry, and Saroop and file a proof of service on the docket by August 27, 2021.

         Defendants’ opposition papers (if any) shall be filed by September 17, 2021.

         The Court hereby notifies the parties that it may conduct this inquest solely on the

written submissions of the parties. See Action S.A. v. Marc Rich & Co., Inc., 951 F.2d 504, 508

(2d Cir. 1991). If any party seeks an evidentiary hearing on damages, such party must include

the request in its papers, as well as provide reasons why a hearing is necessary and detail what

types of additional evidence would be presented at the hearing.
     Case 1:21-cv-00123-PGG-OTW Document 41 Filed 07/30/21 Page 2 of 2




       Plaintiff shall serve a copy of this Order on Defendants and file proof of service on the

docket by August 4, 2021.


       SO ORDERED.



                                                           s/ Ona T. Wang
Dated: July 30, 2021                                     Ona T. Wang
       New York, New York                                United States Magistrate Judge




                                                2
